United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, ELKINS POST
OFFICE, Elkins Park, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul J. Bartolomeo, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-384
Issued: May 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2014 appellant, through counsel, filed a timely appeal of a June 13, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained neck, right shoulder, and
arm conditions causally related to the accepted February 21, 2012 employment incident.
On appeal, appellant’s counsel argues that OWCP failed to consider the new medical
evidence submitted by appellant. Counsel also argues that the medical evidence is sufficient to
establish causal relationship.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On February 25, 2012 appellant, then a
52-year-old clerk, filed a traumatic injury claim alleging that on February 21, 2012 she sustained
a severe pinched nerve in her neck, right shoulder, and arm when she brought in a skid of
circulars/advertisements. On September 20, 2013 the Board affirmed a September 26, 2012
OWCP decision, which denied modification of OWCP’s April 13, 2012 decision denying her
traumatic injury claim.2 The Board found that the medical opinion evidence submitted by
appellant was insufficient to establish her claim that she sustained neck, right shoulder, and arm
conditions related to the accepted February 21, 2012 employment incident. The facts and
conclusions of the Board’s prior decisions are incorporated herein by reference.
Following OWCP’s September 26, 2012 decision, OWCP received additional medical
evidence. In an October 10, 2012 report, Dr. Eric A. Williams, an examining Board-certified
orthopedic surgeon, stated that appellant was seen for a follow-up visit for her right shoulder and
cervical spine conditions. Physical examination findings were provided and he stated that her
cervical spine had been maximized with surgery. Dr. Williams concluded that appellant’s job
requirements were not such that he would clear her to return to work at this time.
In a January 30, 3013 report, Dr. Norman B. Stempler, an osteopath specializing in
orthopedic surgery, conducted a physical examination, reviewed appellant’s medical records, and
diagnosed ongoing cervical musculoligamentous injury, severe herniated cervical disc resulting
in anterior cervical fusion, and chronic ongoing musculoligamentous cervical spine injury with
intermittent right cervical radiculopathy. He reported that, on February 21, 2012, she sustained
an injury due to pulling multiple skids that were estimated to weigh over 200 pounds per skid
with no electric truck or assistance. Appellant reported that she had a history of shoulder
stiffness, but denied any cervical spine history or other significant medical history. She also
related that “she only has 75 percent use of that shoulder as far back as she could remember as a
teenager.” A physical examination revealed increased right trapezial spasm, suboccipital pain,
paracervical pain, and trapezial pain. Range of motion findings included up to 30 degrees
flexion and extension beyond neutral and pain and difficulty with bilateral rotating beyond 15
degrees. Dr. Stempler noted that appellant had preexisting cervical disease, but opined that the
C5-6 large disc extrusion was due to the February 21, 2012 incident. He noted that, prior to the
February 21, 2012 work incident, she had no problems bending, moving heavy mail pallets, or
lifting heavy trays and that injury resulted in a cervical fusion. Dr. Stempler opined that the
February 21, 2012 work incident aggravated her chronic cervical condition and that there is a
direct relationship between the work incident and her complaints and cervical surgery.
In a November 7, 2012 office note, Dr. Minn H. Saing, a Board-certified orthopedic
surgeon, diagnosed chronic right shoulder adhesive capsulitis.
In a February 18, 2013 progress note, Dr. Stempler reviewed a magnetic resonance
imaging (MRI) scan, which showed preexisting multiple levels of disease, but attributed the
large disc extrusion at C5-6 to the February 21, 2012 work incident. He reiterated his opinion
2

Docket No. 13-930 (issued September 20, 2013).

2

that appellant’s cervical condition was preexisting and had been aggravated by the February 21,
2012 work incident.
In form reports dated July 26 and September 13, 2012 and June 26, 2013 Dr. David Van
Why, a Board-certified physiatrist, provided physical examination findings and
recommendations.
On March 17 and April 9, 2014 appellant’s counsel requested reconsideration. In support
of the request, counsel submitted medical evidence as set forth below including physical therapy
notes for the period August 7 through October 9, 2013 by Dwendolyn Dillard, a physical
therapist.
In form reports for the period April 3 through September 23, 2013, Dr. Van Why
provided physical examination findings, recommendations, treatments provided, and an update
on appellant’s status.
In an October 9, 2013 discharge note, Dr. Van Why provided status of current problems,
noted that appellant demonstrated impingement in walking, and instructed her to continue with
her home exercise program.
By decision dated June 13, 2014, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must

3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

3

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
OWCP accepted that February 21, 2012 incident occurred as alleged. However, it found
that the evidence of record was insufficient to establish that appellant sustained any diagnosed
medical condition as a result of her accepted February 21, 2012 employment incident. The issue
on appeal is whether the medical evidence of record established that she sustained a diagnosed
condition, causally related to the accepted February 21, 2012 employment incident. The Board
finds that appellant failed to meet her burden of proof.
Subsequent to the initial denial of her claim, OWCP received reports from Drs. Stempler,
Saing, Williams, and Van Why. As discussed and explained below none of these reports are
sufficient to establish appellant’s claim.
In a January 30, 2013 report, Dr. Stempler diagnosed ongoing cervical
musculoligamentous injury, severe herniated cervical disc resulting in anterior cervical fusion,
8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

and chronic ongoing musculoligamentous cervical spine injury with intermittent right cervical
radiculopathy. He reported that, on February 21, 2012, appellant sustained an injury due to
pulling multiple skids that were estimated to weigh over 200 pounds per skid with no electric
truck or assistance. Based on appellant’s description of how the injury occurred, her preexisting
cervical disease and the lack of any prior problems, Dr. Stempler opined that there was a direct
causal relationship between her cervical surgery, complaints, and the work incident. In a
February 18, 2013 progress note, he note that an MRI scan showed preexisting multiple levels of
disc disease, but he attributed the large disc extrusion at C5-6 to the February 21, 2012 incident.
However, although Dr. Stempler supported causal relationship, he did not provide
sufficient medical rationale explaining the basis of his conclusion/opinion regarding the causal
relationship between appellant’s diagnosed conditions and bringing in a skid of
circulars/advertisements. He did not explain how bringing in a skid of mail could cause or
aggravate the diagnosed conditions. A mere conclusion without the necessary rationale
explaining why the physician believes that a claimant’s accepted exposure resulted in a
diagnosed condition is not sufficient.14 Thus, Dr. Stempler’s reports do not establish causal
relationship.
In an October 10, 2012 report, Dr. Williams diagnosed right shoulder and cervical spine
conditions. Dr. Saing, in a November 7, 2012 office note, diagnosed chronic right shoulder
adhesive capsulitis. Dr. Van Why submitted form reports covering the period July 26, 2012
through September 23, 2013 providing physical findings, treatment provided, and updates on
appellant’s status. In an October 9, 2013 discharge note, he instructed appellant to continue with
her home exercise program and noted that she demonstrated impingement in walking. None of
these physicians offered any opinion as to the cause of the diagnosed conditions or any
relationship between the accepted February 21, 2012 employment incident and appellant’s
claimed back and right shoulder conditions. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.15 The opinion of a physician supporting causal relationship must rest on a
complete factual and medical background supported by affirmative evidence, address the specific
factual and medical evidence of record, and provide medical rationale explaining the nature of
the relationship between the diagnosed condition and the established incident or factor of
employment.16 Therefore, medical reports by Drs. Saing, Williams, and Van Why are
insufficient to meet appellant’s burden of proof.
Appellant also submitted reports from Ms. Dillard, a physical therapist. However,
records from a physical therapist do not constitute competent medical opinion in support of
14

See S.S., 59 ECAB 315 Docket No. 07-579 (issued January 14, 2008) (medical reports not containing rationale
on causal relation are entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof); Beverly A. Spencer, 55 ECAB 501 (2004) (a mere conclusion without the necessary medical rationale
explaining how and why the physician believes that a claimant’s accepted exposure could result in a diagnosed
condition is not sufficient to meet the claimant’s burden of proof).
15

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004).
16

See Roy L. Humphrey, 57 ECAB 238 (2005); Lee R. Haywood, 48 ECAB 145 (1996).

5

causal relationship. A physical therapist is not a physician as defined under FECA.17 Thus,
records from Ms. Dillard are insufficient to establish the claim.18
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship.19 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.
OWCP advised appellant to provide a comprehensive medical report which described her
symptoms, test results, diagnosis, treatment, and the physician’s opinion, with medical reasons,
on the cause of her condition. Appellant failed to submit appropriate medical documentation in
response to OWCP’s request. As there is no probative, rationalized medical evidence addressing
how her claimed cervical and arm conditions were caused or aggravated by the February 21,
2012 employment incident, she has not met her burden of proof to establish that she sustained an
injury in the performance of duty causally related to factors of her federal employment.
On appeal, appellant’s counsel contends that the medical evidence establishes appellant’s
claim. He argued that OWCP failed to consider a report by a treating physician, Dr. Jane Kong,
a Board-certified family practitioner, which was based on a March 9, 2012 MRI scan and an
April 19, 2012 operative report by Dr. Williams. These reports were considered by OWCP in its
September 26, 2012 decision and by the Board in its September 30, 2013 decision. With respect
to Dr. Stempler’s January 30, 2013 report, OWCP found that, while he provided an opinion on
causal relationship, he provided no supporting rationale. As explained above, medical opinions
with no supporting rationale on causal relationship are insufficient to support appellant’s burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607
CONCLUSION
The Board finds that appellant did not establish that she sustained neck, right shoulder,
and arm conditions related to the accepted February 21, 2012 employment incident.

17

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a physician includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2).
18

Allen C. Hundley, 53 ECAB 551 (2002); Lyle E. Dayberry, 9 ECAB 369 (1998).

19

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB 39
(2004); Anna C. Leanza, 48 ECAB 115 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 13, 2014 is affirmed.
Issued: May 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

